DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fukuda et al. (US PUB 2020/0083784), hereinafter Fukuda.

With respect to claim 1, Fukuda discloses a rotary encoder (See [10] in figure 1 of Fukuda) that comprises a rotor (See [15] in figure 1 of Fukuda) rotating in the measurement direction (See the circumferential direction disclosed in paragraph [0020] of Fukuda) about a predetermined rotating shaft (See [14] in figure 1 of Fukuda), a stator receiving (See [24] in figure 1 of Fukuda) a detection signal from the rotor (See paragraph [0026] of Fukuda), and a calculating unit for calculating a rotation angle based on a detection signal received by the stator (See [20] in figure 1 of Fukuda), wherein the rotor comprises: a first rotor pattern with a plurality of unit patterns arranged along the measurement direction about the rotating shaft as the center (See [13] in figure 2 of Fukuda); and a second rotor pattern with unit patterns (See [17] in figure 2 of Fukuda), which are smaller in number than the plurality of unit patterns in the first rotor pattern (See [17] in figure 2 of Fukuda), arranged along the 
With respect to claim 2, Fukuda discloses the rotary encoder according to claim 1, wherein the number of the plurality of unit patterns of the first rotor pattern and the number of the plurality of unit patterns of the second rotor pattern are provided to be even numbers (See in figure 2 of Fukuda that the total number of unit patterns of [17] and [13] is an even number).
With respect to claim 3, Fukuda discloses the rotary encoder according to claim 1, wherein the first rotor pattern and the second rotor pattern are continuous magnetic flux coupling windings centered on the rotating shaft, respectively, and stator comprises: a transmitting winding group arranged to be magnetic flux-coupled with the first rotor pattern and the second rotor pattern; and a receiving winding group arranged to be magnetic flux-coupled with the first rotor pattern and the second rotor pattern (See paragraph [0043] in view of the abstract of Fukuda).
With respect to claim 4, Fukuda discloses the rotary encoder according to claim 2, wherein the first rotor pattern and the second rotor pattern are continuous magnetic flux coupling windings centered on the rotating shaft, respectively, and stator comprises: a transmitting winding group arranged to be magnetic flux-coupled with the first rotor pattern and the second rotor pattern; and a receiving winding group arranged to be magnetic flux- coupled with the first rotor pattern and the second rotor pattern (See paragraph [0043] in view of the abstract of Fukuda).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2016/0178407 discloses an encoder and motor with encoder.
US PUB 2016/0003646 discloses an encoder, motor with encoder, and servo system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2867                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858